DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 5-8, the claims depend upon claim 1 and include the limitation that at least one support feature is either “discrete” or “continuous”.  Applicant’s specification defines the terms in paragraph 0036.  As used in the disclosure discrete is used to refer to a die pin support feature having a length Lf along the longitudinal axis (of the die pin) that is less than about half the length L1 of the first section of the die bushing.  As used in the disclosure continuous is used to refer to the feature whose length along the longitudinal axis of the die pin is greater than about half the length L1 of the first section.  At issue is that neither the independent claim nor the dependent claims establish either of the longitudinal axis of the die pin or that the bushing comprises a section having the first length L1 in a similar manner in which current claim 16 is written.  If the claims do not require these elements the scope of the terms “discrete” and “continuous” in the context of the claims is ambiguous.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends upon claim 18 which establishes that Lf is less than about 50% of L1; however, the claim recites a mutually exclusive limitation in that Lf is greater than about 50% of L1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 13, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Uhlig (PN 4305902).
With regards to claim 1, Uhlig teaches an extrusion device (Abstract, Fig. 1) comprising an extrusion die comprising a die bushing (37) comprising a channel extending to an opening of the bushing, a die pin (70) positioned within the channel, and at least one die pin support feature (ribs 73 or 72) extending between the die pin and the die bushing (Figs. 2-4).
With regards to claim 3, Uhlig teaches that at least one die pin support feature is integrally formed on the die bushing (73) (Fig. 4).
With regards to claim 4, Uhlig teaches that at least one die pin support feature is integrally formed on a surface of the die pin (72) (Fig. 4).
With regards to claims 5, 6 and 13, Uhlig teaches a plurality of discrete die pin support features (Fig. 4).
With regards to claims 7 and 8, Uhlig teaches that the support features are discrete in the longitudinal direction and continuous about the circumference of the die pin or die bushing.
  With regards to claim 9, Uhlig teaches a clearance between die pin support feature (73) and the die pin (Fig. 4).
With regards to claim 11, Uhlig teaches a clearance between the die pin support feature (72) and the die bushing (Fig. 4).
With regards to claim 14, Uhlig teaches that the die pin support features have curved surfaces (Fig. 4) and together along with other die elements define the annular hole through which material is extruded.
With regards to claim 16, Uhlig teaches that the die bushing (37) comprises a first section with a cylindrical shape and a second section (upstream) having a frusto-conical shape (Fig. 2-4).
With regards to claim 17, Uhlig teaches that the die pin support features have a length and are disposed in the cylindrical section (Fig. 4).
With regards to claim 18, Uhlig teaches that the die pin support features have a length such as the length in the longitudinal axis of the die pin that is generally smaller than 50% of the length of the cylindrical portion of the die bushing (Fig. 4).
With regards to claim 20, Uhlig teaches that the die bushing comprises a length extending from the opening of the die bushing to the start of the first or any subsequent die pin support feature (Fig. 4).

Claim(s) 1-8, 10, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wallen et al. (Pub No 2011/0095449).
With regards to claim 1, Wallen teaches an extrusion device (Abstract) comprising an extrusion die comprising a die bushing (outer die portion of either upstream spider 12 or downstream spider 14) comprising a channel extending to an opening of the die bushing and a die pin positioned in the channel (inner portion of either the corresponding upstream spider 12 or downstream spider 14) with at least one die pin support feature (webbing 16 and 22) extending between the die pin and die bushing (Fig. 11).
With regards to claim 2, Wallen teaches that spiders (12 and 14) are attached to the die bushing and the mandrel or die pin (Fig. 11).
With regards to claims 3 and 4, Wallen teaches as seen in Figure 11 that for at least the upstream spider the die pin support is integral with the bushing and pin.
With regards to claims 5-8 and 13, Wallen teaches a plurality of support elements with lengths in some directions spanning the length of the bushing element and lengths in other dimensions characterized as discrete lengths.
With regards to claim 10, Wallen teaches an interference fit (threaded engagement) between the spider 14 and the die pin (Fig. 11).
 With regards to claim 16, Wallen teaches that the die bushing has a first section of a first length and at least a second section that is frusto-conical shaped (Fig. 11) such as outer die features upstream or downstream of spider (14).
With regards to claim 17, Wallen teaches that the support features of the spider (14) are within the first section (Fig. 11).
With regards to claim 20, Wallen teaches a length from the end opening of the die bushing to the support feature (Fig. 11).

Claim(s) 1, 2, 5, 6, 12, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Palmer (PN 5580405).
With regards to claim 1, Palmer teaches an extrusion device (Abstract) comprising a die bushing (outer die 302) comprising a channel extending to an opening of the die bushing, a die pin (inner die 304) positioned in the channel and at least one die pin support feature (360) extending between the die pin and the die bushing (Fig. 3).
With regards to claims 2, 10 and 12, Palmer teaches that the at least one support feature (fins 360) are attached to the die pin (inner die) by means of a press fit (interpreted to read upon an interference fit in the alternative to a clearance fit) sleeve and are attached to the die bushing (outer die) by means of an interference fit to provide support for the die pin (col 14 ln 47-col 15 ln 14).
With regards to claims 5, 6 and 13, Palmer teaches a plurality of fins interpreted as discrete features (Fig. 3).
With regards to claim 16, Palmer teaches that the die bushing (outer die) comprises a first cylindrical length and a second section (inlet near arrow 24 in Fig 3) of a generally frusto-conical shape.
With regards to claim 17, Palmer teaches that the die pin support feature is in the cylindrical portion of the die bushing (Fig. 3).
With regards to claim 20, Palmer teaches a length from the outlet of the die bushing to the location of the die pin support feature (Fig. 3).

Claim(s) 1, 3-6, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peelman et al. (PN 5045254).
With regards to claim 1, Peelman teaches an extrusion device (Abstract, Fig. 1) comprising an extrusion die comprising a die bushing comprising a channel extending into an opening of the die bushing and a die pin positioned in the channel with at least one die pin support feature extending between the die pin and the die bushing (Fig. 4).
With regards to claims 3 and 4, Peelman teaches that the features are integral on the surface of the die pin or die bushing (Fig. 4).
With regards to claims 5, 6, 9, 11, and 13, Peelman teaches a plurality of features with clearance between either the die bushing or pin and are interpreted as discrete features (Fig. 4).
With regards to claim 15, Peelman teaches that the support features comprise a spiral groove (col 7 ln 17-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742